Case: 2:17-cv-00720-EAS-EPD Doc #: 62-3 Filed: 03/05/19 Page: 1 of 3 PAGEID #: 1546




                          EXHIBIT E
      Case: 2:17-cv-00720-EAS-EPD Doc #: 62-3 Filed: 03/05/19 Page: 2 of 3 PAGEID #: 1547




From:                              Laura Albert <Laura@tyacklaw.com>
Sent:                              Thursday, October 18, 2018 2:17 PM
To:                                Qureshi, Abid (DC); Humphrey, Thomas (DC)
Cc:                                Williams, Tyler (DC); Zucker, David (DC)
Subject:                           RE: Obeidallah v. Anglin: Greg Anglin


Of course. Please feel free to pass along my contact information.

Laura R. Albert - Phone (614) 221-1342
The Tyack Law Firm Co., LPA

From: ABID.QURESHI@LW.com <ABID.QURESHI@LW.com>
Sent: Thursday, October 18, 2018 2:14 PM
To: Laura Albert <Laura@tyacklaw.com>; Thomas.Humphrey@lw.com
Cc: Tyler.Williams@lw.com; David.Zucker@lw.com
Subject: RE: Obeidallah v. Anglin: Greg Anglin

Many thanks Laura – we appreciate the confirmation and agree to take the deposition in your office.

We will arrange the Court Reporter and, if acceptable to you, provide your contact information in case the Reporter has
logistical questions.

From: Laura Albert <Laura@tyacklaw.com>
Sent: Thursday, October 18, 2018 1:36 PM
To: Humphrey, Thomas (DC) <Thomas.Humphrey@lw.com>
Cc: Williams, Tyler (DC) <Tyler.Williams@lw.com>; Zucker, David (DC) <David.Zucker@lw.com>; Qureshi, Abid (DC)
<ABID.QURESHI@LW.com>
Subject: Obeidallah v. Anglin: Greg Anglin

Dear Counsel,

This is to confirm availability for Mr. Greg Anglin’s deposition on Wednesday, October 31, 2018, beginning at 9:00
a.m. Eastern. We also have a large conference room and library available in our office if you would like to conduct the
deposition here.

Please let me know if there is anything else you might need from our office.

Thank you,
Laura




                                                             1
       Case: 2:17-cv-00720-EAS-EPD Doc #: 62-3 Filed: 03/05/19 Page: 3 of 3 PAGEID #: 1548
     Laura R. Albert
     OSBA Certified Paralegal
     THE TYACK LAW FIRM CO., L.P.A.
     536 South High Street
     Columbus, Ohio 43215
     Phone: (614) 221-1342
     Fax: (614) 228-0253
     www.tyacklaw.com
     Laura@tyacklaw.com


NOTICE: The information contained in this electronic mail transmission, or attached hereto, is intended by The Tyack Law Firm Co.,
LPA for the use of the named individual or entity to which it is directed and may contain information that is privileged or otherwise
confidential. It is not intended for transmission to, or receipt by, anyone other than the named addressee (or a person authorized to
deliver it to the named addressee). It should not be copied or forwarded to any unauthorized persons. If you have received this electronic
mail transmission in error, please delete it from your system without copying or forwarding it, and notify the sender of the error by
reply e-mail, so that our address record can be corrected.

_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies including any
attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our networks
in order to protect our business and verify compliance with our policies and relevant legal requirements. Any personal
information contained or referred to within this electronic communication will be processed in accordance with the
firm's privacy notices and Global Privacy Standards available at www.lw.com.




                                                                    2
